Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-3-21 & 5-21-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 9, 12 & 17 are objected to because of the following informalities:  
Claim 1, line 3,
	---and--- should be inserted after “;”

Claim 9, line 2,
	“each of the at least one transmission resource” should be changed to
					---the at least one transmission resource---

Claim 12, line 2,
	The second occurrence of the word “indication” should be deleted

Claim 12, line 4,
	---and--- should be inserted after “;”

Claim 17, line 1,
	---:--- should be inserted after “comprising”

Claim 17, line 6,
	The second occurrence of the word “indication” should be deleted

Claim 17, line 8,
	---and--- should be inserted after “;”
Appropriate correction is required.

Applicant is advised that should claim 6 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Likewise, claims 3 & 4 have the same issue as set forth in the claims 6 & 8.

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Note that claims 1 & 12-16 are examined under OR option
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 & 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 1 recites a method comprising a terminal device determining; the terminal device using.  If the applicant meant to claim a method, then the method comprises a list of steps, e.g. “a process is a series of acts or steps”{Minton v. Natl. Ass' n. of Securities Dealers, 336 F.3d 1373, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed.Cir. 2003), see also MPEP 2601.I-II.A-B & B(1)(a)}.  Since there is no “and” bridging between the determining step and the transmitting step in claim, thus claim 1 only comprises one step of determining.  Likewise, claims 12-16 has the similar issue as set forth in claim 1 since there is no “and” bridging the determining step and the receiving step in claim 12.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 & 12 recite(s) the series of steps of “determining, by a terminal device, a resource pool for transmitting a first signal according to a first subcarrier spacing used to transmit a first signal at a working frequency band,”{claims 1 & 12} which is a method of organizing human activity that can be performed mentally {MPEP 2106.04(a)(2) Part( II)}. This judicial exception is not integrated into a practical application because “according to a first subcarrier spacing used to transmit a first signal at a working frequency band”, which could have been performed mentally by “observing”. The claim(s) 2-11, 13-16 & 17-20 does/do not include additional elements {e.g., the claimed determining step of claims 2-4; the claimed subcarrier spacing characteristic of claim 2, e.g. 15kHz, 30kHz, 60kHz, 120kHz or 240kHz; the claimed receiving step by the terminal device of claims 6 & 8; the claimed determining step of claim 7; the claimed resource pool’s characteristic of claim 9; the claimed acquiring step of claim 10; the claimed determining step of claim 11; the claimed determined step of claims 13-14; the claimed subcarrier spacing characteristic of claim 15; the claimed resource pool’s characteristic of claim 16;  and the claimed computer of claim 17 for transmitting an indication; the claimed determined step of claims 18-19; the claimed resource pool’s characteristic of claim 20} that are sufficient to amount to significantly more than the judicial exception because claims 2-11, 13-16 & 18-20 are the methods of organizing human activity by merely using a computer as a tool to perform the determining, transmitting, receiving, and/or acquiring step as claimed in claims 2-4, 6-8, 10-11, 13-14 & 17-19; and Claims 2, 9, 15-16 & 20 recite subcarrier spacing characteristics, which are well-known in the art.  Therefore, the claim(s) 1-20 is/are rejected under 35 U.S.C. 101.
In order for claims 1-20 to be eligible under 101, the claimed invention of claims 1-20 as a whole must be useful and accomplish a practical application.  That is, it must produce a “useful, concrete and tangible result.” State Street, 149 F.3d at 1373-74 USPQ2d at 1601-02.  The purpose of this requirement is to limit patent protection to invention that possess a certain level of “real world” value, as opposed to subject matter that represent nothing more than an idea or concept, or is simply a starting point for 

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 9, 12 & 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 12 and 17 are vague and indefinite because it is not clear what is means by “transmitting, by a network device, an indication information to indication a terminal device to determine a resource pool for transmitting a first signal according to a first subcarrier spacing used to transmit a first signal at a working frequency”.  Please clarify whether the network sending an indication to the terminal for the terminal to determine a resource pool for transmitting a first signal according to a first subcarrier spacing used to transmit a first signal at a working frequency, or the network sending an indication to indicate to the terminal to determine a resource pool for transmitting a first signal according to a first subcarrier spacing used to transmit a first signal at a working frequency?

Claim 9 is vague and indefinite because it is not clear what is means by “wherein the resource pool comprises at least one transmission resource, each of the at least one transmission resource comprises: a physical time-frequency resource.”  Please clarify how many transmission resource in the resource pool and the claimed language referring to “each of the at least one transmission resource”.  It is notice that “the resource pool comprises at least one transmission resource,” in other word, there is only one transmission resource in the resource pool.  Therefore, in order to refer the transmission resource as in “each of the at least one transmission resource” the resource pool must comprise at least two transmission resources.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2019/0182872 A1) in view of Iyer (US 2019/0288809 A1).

Regarding Claim 1 {or}. 
A signal transmission method, comprising: 
determining, by a terminal device, a resource pool for transmitting a first signal according to a first subcarrier spacing used to transmit a first signal at a working frequency band (e.g. numerology) {Chen (US 2019/0182872 A1): step s21-Fig.2 & ¶0088 wherein a terminal determines a transmission parameter for the terminal to transmit data, where the transmission parameter includes an operating bandwidth and/or a numerology; and ¶0089 wherein the numerology includes at least one of a sub-carrier spacing, or a symbol length, etc.};
transmitting, by the terminal device, the first signal using a transmission resource in the resource pool {Chen (US 2019/0182872 A1): s22-Fig.2 & ¶0090 wherein the terminal transmits a random access request, i.e., Msg1, according to the transmission parameter}.
Chen does not explicitly the transmission parameter as a resource pool.
	However, in the same field of endeavor, Iyer (US 2019/0288809 A1) discloses “For each numerology or network slice supported by the eNB, dedicated resources may   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Iyer’s teaching to Chen’s system with the motivation being to “minimize latency while the mMTC devices may be assigned the longer symbol duration based numerology, keeping the low sampling rate and power constraints of the devices”{Iyer: ¶0226}.

Regarding Claim 2. With the same reasons as set forth in the method according to claim 1, comprising: determining, by the terminal device, the working frequency band {Chen: s21-Fig.2 & ¶0088-¶0089}.

Regarding Claim 3. With the same reasons as set forth in the method according to claim 2, comprising: determining, by the terminal device, the first subcarrier spacing of the resource pool according to the working frequency band {Chen: ¶0088 wherein the transmission parameter includes an operating bandwidth and/or a numerology; and ¶0089 wherein the numerology includes at least one of a sub-carrier spacing, or a symbol length, etc.}.

Regarding Claim 4. With the same reasons as set forth in the method according to claim 1, comprising: determining, by the terminal device, the first subcarrier spacing of the resource pool according to the working frequency band  {Chen: ¶0088 wherein the 
	-Claim 4 is rejected with the same reasons as set forth in claim 3.

Regarding Claim 5. With the same reasons as set forth in the method according to claim 1, wherein the first subcarrier spacing comprising at least one of 15 kHz, 30 kHz, 60 kHz, 120 kHz, 240 kHz. {Chen: ¶0022 wherein The plurality of sets of numerologies are introduced due to:  2) a demand for introducing a plurality of carrier frequencies and UE speeds, where the sub-carrier spacing of 15 kHz}

Regarding Claim 9. The method according to claim 1, wherein the resource pool comprises at least one transmission resource, each of the at least one transmission resource comprises: a physical time-frequency resource {Chen: ¶0008 wherein a Physical Downlink Control Channel (PDCCH) bearing a scheduling message of Msg2 is scrambled using a Random Access-Radio Network Temporary Identifier (RA-RNTI) corresponding uniquely to a time-frequency resource over which Msg1 is transmitted in a 10 ms window; Iyer: Abstract wherein Flexibly configured containers consisting of resources within time-frequency blocks may be used to support multiple numerologies in new radio architectures, see also ¶0007, ¶0084, ¶0161, ¶0174, ¶0191 and patented claims 1, 8 & 14}.


Regarding Claim 10. The method according to claim 1, further comprising: 
acquiring, by the terminal device, a corresponding relationship between the first subcarrier spacing and the resource pool at a working frequency band (e.g. numerology) {Chen: step s22-Fig.2  & ¶0088-¶0090 wherein the terminal transmits a request (e.g., acquiring as claimed) according to the transmission parameter (e.g., corresponding relationship as claimed) which includes an operating bandwidth and/or a numerology (working frequency band as claimed), and ¶0089 wherein the numerology includes one of a sub-carrier spacing, or a symbol length, etc.), see also ¶0099-¶0116 (e.g., in s22-Fig.2 & ¶0114 wherein the terminal determines a resource group corresponding to the numerology of the terminal based upon a correspondence relationship between resource groups (e.g. resource pool) and numerologies; and the terminal transmits the random access request over a transmission resource in the determined resource group); Iyer: Abstract wherein Flexibly configured containers consisting of resources within time-frequency blocks may be used to support multiple numerologies in new radio architectures, see also ¶0007, ¶0084, ¶0161, ¶0174, ¶0191 and patented claims 1, 8 & 14}; in other words, the corresponding relationship is acquired between the first subcarrier spacing and the resource pool through the numerology, emphasis added}.

Regarding Claim 11. The method according to claim 10, comprising: 
determining, by the terminal device, the resource pool according to the first subcarrier spacing used to transmit the first signal and the corresponding relationship at a working frequency band {Chen: step s21-Fig.2  & ¶0114 wherein the terminal .

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2019/0182872 A1) in view of Iyer (US 2019/0288809 A1), as applied to claim(s) 1 as above, and further in view of Tooher (US 2021/0345263 A1).

Regarding Claim 6 {or}. With the same reasons as set forth in the method according to claim 1, Chen does not explicitly comprise:  receiving, by the terminal device, an indication information sent by a network device; wherein the indication information is configured to indicate that the first subcarrier spacing is used to transmit the first signal.
	However, in the same field of endeavor, Tooher (US 2021/0345263 A1) discloses receiving, by the terminal device, an indication information sent by a network device {Tooher: 582 & 584 in Fig.5c & ¶0125 wherein A gNB 180 sends a first control channel transmission 582, such as a first DCI, to a WTRU 102 including numerology block(s) boundaries. In some instances, the WTRU 102 may be configured to send an acknowledgment (ACK) 583 to confirm the first control channel transmission 582. The gNB 180 may send a second control channel transmission 584 indicating parameters for the numerology block(s) of the first control channel transmission to the WTRU 102, see also ¶0127 wherein there may be an indication of numerology blocks from the reception of a first signal}; 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Tooher’s teaching to Chen’s system with the motivation being “for dynamically receiving and changing numerology block(s) parameters/boundaries”{Tooher: ¶0125}

Regarding Claim 7. The method according to claim 6, further comprising: 
determining, by the terminal device, the first subcarrier spacing used to transmit the first signal according to the indication information {Chen: s23-Fig.2 & ¶0091 wherein the terminal receives a random access response corresponding to the random access request, i.e., Msg2, using the transmission parameter, and [0092] Particularly, the terminal listens to and receives the random access response corresponding to the random access request over its own operating bandwidth; and/or the terminal listens to and receives the random access response corresponding to the random access request over an operating bandwidth of the numerology of the terminal, or over a TTI with a sub-frame type of the numerology of the terminal, in other word, the terminal inherently determines the random access response in order to know if the response is corresponding to its request transmitted at s22-Fig.2, emphasis added; Tooher: ¶0125 wherein the WTRU 102 may use the information it received to process 586 the numerology configuration for transmitting/receiving data. The WTRU 102 may transmit 587 data to the gNB 180 according to the processing it performed based on the received numerology boundaries/parameters}.

Regarding Claim 8. 
-Claim 8 is rejected with the same reasons as set forth in claim 6.
The method according to claim 6, further comprising: 
receiving, by the terminal device, an indication information sent by a network device; 
wherein the indication information indicates that the first subcarrier spacing is used to transmit the first signal.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang (US 2016/0352551 A1)  in view of Iyer (US 2019/0288809 A1).

Regarding Claim 12 {or}. 
A signal transmission method, comprising: 
transmitting, by a network device, an indication information to  a terminal device to determine a resource pool for transmitting a first signal according to a first subcarrier spacing used to transmit a first signal at a working frequency band (e.g. numerology) {Zhang: step 1010-Fig.10 & ¶0130 wherein 1 sends an indication of the assigned numerology to the UE, see also steps 1110 & 1112 in Fig.11, step 810-Fig.8 & step 910-Fig.9}; 
receiving from the terminal device, by the network device, the first signal transmitted on a transmission resource in the resource pool {Zhang: step 1015-Fig.10 & ¶0130 wherein the UE and base station 1 communicate with each other in accordance with the assigned numerology, see also steps 1115 & 1120 in Fig.11, step 815-Fig.8 & step 915-Fig.9}.
Zhang does not explicitly the indications in step 1010-Fig.10 and steps 1110 & 1112 of Fig.11 are associating with resource pool.
	However, in the same field of endeavor, Iyer (US 2019/0288809 A1) discloses “the network may assign a different numerology-specific pool of resources to each network slice”{Iyer: ¶0226, see also ¶0229 & Figs.37-39}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Iyer’s teaching to Zhang’s system with the motivation being to “minimize latency while the mMTC devices may be assigned the longer symbol duration based numerology, keeping the low sampling rate and power constraints of the devices”{Iyer: ¶0226}.

Regarding Claim 13. With the same reasons as set forth in the method according to claim 12, wherein the working frequency band is determined by the terminal device {Zhang: step 1015-Fig.10 & ¶0130 wherein the UE and base station 1 communicate with each other in accordance with the assigned numerology, see also step 815-Fig.8, step 915-Fig.9, & step 1115-Fig.11}.
Regarding Claim 14. With the same reasons as set forth in the method according to claim 12, wherein the first subcarrier spacing of the resource pool is determined according to the working frequency band {Zhang: ¶0109 wherein  numerology  
presented in Table 2, each of the parameter sets define the OFDM numerology 
parameters for a respective sub-carrier spacing. The defined parameters include the number of symbols per sub-frame, OFDM symbol length, and CP length. And ¶0130 wherein In step 1010, base station 1 sends an indication of the assigned numerology to the UE and in 1015 the UE and base station 1 communicate with each other in accordance with the assigned numerology}.

Regarding Claim 15. The method according to claim 12, wherein the first subcarrier spacing is 15*2{circumflex over ( )}k, wherein k is an integer equal to or bigger than zero {Zhang: ¶0052 wherein with 15 kHz as a base subcarrier spacing, 30 kHz is representative of an integer-scaled relationship (multiplication) with the integer being 2 (e.g. subcarrier spacing is 15*2^k=30 kHz, where k=1>0, emphasis added) and 60 kHz is representative of an integer-scaled relationship (multiplication) with the integer being 4 (e.g. subcarrier spacing is 15*2^k=60kHz, where k=2>0, emphasis added)}.

Regarding Claim 16. With the same reasons as set forth in the method according to claim 12, wherein the resource pool comprises at least one transmission resource, each of the at least one transmission resource comprises: a physical time-frequency resource {Zhang: ¶0036-¶0037 wherein subcarrier spacing-Fig.1 is an Filtered-OFDM (F-OFDM) time-frequency signal, for example, the OFDM numerology with scalable features are time-frequency blocks may be used to support multiple numerologies in new radio architectures, see also ¶0007, ¶0084, ¶0161, ¶0174, ¶0191 and patented claims 1, 8 & 14}.

Regarding Claim 17. 
-Claim 17 is rejected with the same reasons as set forth in claim 12, and further as following:
A network device {Zhang: Base Station 401-Fig.4}, comprising: (emphasis corrected)
at least one processor {Zhang: BS processor 404-Fig.4 & ¶0111}; and 
at least one memory {Zhang: BS memory 406-Fig.4 & ¶0111 wherein The BS memory 406 may store instructions allowing the BS processor 404 to act as a transmit point to carry out aspects of the present application} including program code; 
the at least one memory and the program code configured to, with the at least one processor, cause the network device to perform the following: 
transmit, by a network device, an indication information to  a terminal device to determine a resource pool for transmitting a first signal according to a first subcarrier spacing used to transmit a first signal at a working frequency band; 


Regarding Claim 18. The network device according to claim 17, wherein the working frequency band is determined by the terminal device.
	-Claim 18 is rejected with the same reasons as set forth in claim 13.

Regarding Claim 19. The network device according to claim 17, wherein the first subcarrier spacing of the resource pool is determined according to the working frequency band.
-Claim 19 is rejected with the same reasons as set forth in claim 14.

Regarding Claim 20. The network device according to claim 17, wherein the resource pool comprises at least one transmission resource, each of the at least one transmission resource comprises: a physical time-frequency resource.
	-Claim 20 is rejected with the same reasons as set forth in claim 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang (US 10,887,870 B2, same assignee) discloses a signal transmission method and an apparatus, the method comprising: a terminal device determining a resource pool transmitting a first signal according to a first numerology used to transmit 

Tang (US 11,201,717 B2, same assignee) discloses a signal transmission method and apparatus, the method comprising: a terminal device, according to a first resource pool used in transmitting a first signal, determining a target base parameter set of the first signal; the terminal device transmitting the first signal on a transmission resource of the first resource pool on the basis of the target base parameter set, which may improve flexibility in selecting a base parameter set to a certain extent {Claims 1-7}.

Tang (US 10,880,061 B2, same assignee) discloses a method, a network device, and a terminal device for transmitting a reference signal. The method includes: determining, by the network device of the first cell, a first resource element corresponding to the first cell, and at least one second resource element corresponding to at least one second cell; determining, by the network device, a resource element with the largest time domain resource and a resource element with the largest frequency domain resource among the first resource element and the at least one second resource element; determining, by the network device, a reference signal resource according to the resource element with the largest time domain resource and the resource element with the largest frequency domain resource; and transmitting, by the network device, a reference signal to a terminal device on the reference signal resource {Claims 1-17}.


Hakola (US 2018/0048511 A1) discloses systems, methods, apparatuses, and computer program products for use of guard bands supporting mixed numerology use in new radio (NR) {Figs.3-6}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464